UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 17, 2010 PILGRIM’S PRIDE CORPORATION (Exact Name of registrant as specified in its charter) Delaware 1-9273 75-1285071 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(970) 506-8000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On December 17, 2010, Pilgrim’s Pride Corporation (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”).The following proposals were submitted to a vote of the stockholders of the Company at the Annual Meeting: 1.The election of six JBS Directors to the Board of Directors. 2.The election of two Equity Directors and the Founder Director to the Board of Directors. 3.The ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 26, 2010. Board of Director Election Results The stockholders of the Company elected all of the Company’s nine nominees for director at the Annual Meeting pursuant to the following votes: Name For Withheld Broker Non-Votes Wesley Mendonça Batista Joesley Mendonça Batista José Batista Júnior Don Jackson Marcus Vinicius Pratini de Moraes Wallim Cruz De Vasconcellos Junior Lonnie “Bo” Pilgrim Michael L. Cooper Charles Macaluso Ratification of Ernst & Young LLP as the Company’s Independent Registered Public Accounting Firm The appointment of Ernst & Young LLP to serve as the independent registered public accounting firm of the Company for the fiscal year ending December 26, 2010 was ratified at the Annual Meeting.The votes were cast as follows: For Against Abstain 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM’S PRIDE CORPORATION Date:December 21, 2010 By: /s/ Gary D. Tucker Gary D. Tucker Principal Financial Officer 3
